Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 19 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,277,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 11,277,245
Instant Application 17/693,702
Claim 1  

A method of operating a first entity in a wireless telecommunications system comprising the first entity and a second entity, wherein the method comprises: 

determining there is data to be transmitted from the first entity to the second entity using a series of repeat transmissions for the data; 

establishing an initial arrangement of transmission resources from within a time and frequency transmission resource grid to be used for transmitting respective ones of the repeat transmissions from the first entity to the second entity; 

starting to transmit the series of repeat transmissions to the second entity using transmission resources according to the initial arrangement; 

establishing before the transmission of the series of repeat transmissions to the second entity is complete that a modified arrangement of transmission resources from within the time and frequency transmission resource grid is used for transmitting at least some of the remaining repeat transmissions, wherein establishing that the modified arrangement of transmission resources is used for transmitting at least some of the remaining repeat transmissions includes determining that radio channel conditions of the initial arrangement have fallen below an acceptable threshold quality; and 

starting to transmit the at least some remaining repeat transmissions to the second entity using transmission resources in accordance with the modified arrangement
1, 9, 10 and 12           

A method of operating a first entity in a wireless telecommunications system comprising the first entity and a second entity, wherein the method comprises: 

 determining there is data to be transmitted from the first entity to the second entity using a series of repeat transmissions for the data; 

establishing an initial arrangement of transmission resources from within a time and frequency transmission resource grid to be used for transmitting respective ones of the repeat transmissions from the first entity to the second entity: 

 starting to transmit the series of repeat transmissions to the second entity using transmission resources according to the initial arrangement: 

establishing before the transmission of the series of repeat transmissions to the second entity is complete that a modified arrangement of transmission resources from within the time and frequency transmission resource grid should be used for transmitting at least some of the remaining repeat transmissions; and 








starting to transmit the at least some remaining repeat transmissions to the second entity using transmission resources in accordance with the modified arrangement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2020/0154400 to Byun et al. (hereinafter Byun).

 	As to claims 1 and 19, Byun discloses a method of operating a first entity in a wireless telecommunications system comprising the first entity and a second entity, wherein the method comprises:
 	determining there is data to be transmitted from the first entity to the second entity using a series of repeat transmissions for the data (Byun; [0059] discloses a UE (=first entity) determines that there is a generated data needs to be transmitted to the eNB. [0009]; [0114] discloses of number of repeated transmissions from a UE);
 	establishing an initial arrangement of transmission resources from within a time and frequency transmission resource grid to be used for transmitting respective ones of the repeat transmissions from the first entity to the second entity (Byun; [0099] discloses the UE using grant-free uplink resource (=initial arrangement) for the repeated transmission. [0003]; [0047] discloses resource corresponds to time and frequency which is known in the technology) ;
 	starting to transmit the series of repeat transmissions to the second entity using transmission resources according to the initial arrangement (Byun; [0099]; [0113] discloses the UE using grant free UL resource for the repeated transmission);
 	establishing before the transmission of the series of repeat transmissions to the second entity is complete that a modified arrangement of transmission resources from within the time and frequency transmission resource grid should be used for transmitting at least some of the remaining repeat transmissions (Byun; [0099] discloses when a UL grant received by a UE is for retransmission, the UE performs transmission on a resource scheduled with the UL grant instead of performing retransmission. when the UE can repeat UL transmission n times on the grant-free resource, if a UL grant for retransmission is received before repeated transmission is completely performed n times, transmission on the grant-free UL resource stops, and subsequent repeated transmission (=remaining repeat transmission) is performed on a resource scheduled with the UL grant. Sending subsequent repeated transmission in UL grant corresponds modified arrangement); and
 	starting to transmit the at least some remaining repeat transmissions to the second entity using transmission resources in accordance with the modified arrangement (Byun; [0099] discloses if a UL grant for retransmission is received before repeated transmission is completely performed n times, transmission on the grant-free UL resource stops, and subsequent repeated transmission (=remaining repeat transmission) is performed on a resource scheduled with the UL grant. Sending subsequent repeated transmission in UL grant corresponds modified arrangement).

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein the initial arrangement includes transmissions on one or more frequencies which are not used for transmissions in accordance with the modified arrangement (Byun; [0099] discloses of using grant free resource in the 1st repeated transmission and then using UL grant resources or grant based resources for the subsequent repeated transmission. [0003]; [0047] discloses resource corresponds to time and frequency).

As to claim 3, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein the modified arrangement includes transmissions on one or more frequencies which are not used for transmissions in accordance with the initial arrangement. (Byun; [0099] discloses of using grant free resource in the 1st repeated transmission and then using UL grant resources or grant based resources for the subsequent repeated transmission. [0003]; [0047] discloses resource corresponds to time and frequency)

	As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein the initial arrangement includes transmissions in time slots which are not used for transmissions in accordance with the modified arrangement (Byun; [0090] discloses switching Method Between Grant-Based UL Transmission and Grant-Free UL Transmission. [0109] discloses different time slot for grant free UL resources and grant based UL resource)

As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein the modified arrangement includes transmissions in time slots which are not used for transmissions in accordance with the initial arrangement (Byun; [0090] discloses switching Method Between Grant-Based UL Transmission and Grant-Free UL Transmission. [0109] discloses different time slot for grant free UL resources and grant based UL resource)

As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein the modified arrangement includes transmissions on only one frequency (Byun; [0101] discloses grant based resource. [0047] discloses resource corresponds to frequency)

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein the initial arrangement includes transmissions on only one frequency (Byun; [01117])

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein using the modified arrangement to transmit at least some of the repeat transmission results in the series of repeat transmissions transmitted by the first entity to the second entity comprising a different number of repeat transmissions than would be the case of the complete series of repeat transmissions had been transmitted in accordance with the initial arrangement (Byun; [0099]).

As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses wherein establishing that a modified arrangement of transmission resources should be used for transmitting at least some of the remaining repeat transmissions comprises receiving arrangement change indicator signaling from the second entity which indicates that a modified arrangement of transmission resources should be used for transmitting at least some of the remaining repeat transmissions (Byun; [0099]).

As to claim 10, the rejection of claim 9 as listed above is incorporated herein. In addition, Byun discloses wherein the arrangement change indicator signaling further comprises an indication of the modified arrangement of transmission resources (Byun; [0099]).

 	As to claim 11, the rejection of claim 9 as listed above is incorporated herein. In addition, Byun discloses wherein the arrangement change indicator signaling comprises a predefined signature sequence (Byun; [0099] when a UL grant received by a UE is for retransmission, the UE performs transmission on a resource scheduled with the UL grant instead of performing retransmission or repeated transmission on a grant-free UL resource. Here UL grant received by a UE is for retransmission corresponds to a predefined signature sequence)    

	As to claim 12, the rejection of claim 9 as listed above is incorporated herein. In addition, Byun discloses wherein the arrangement change indicator signaling is received in association with downlink control information received from the second entity (Byun; [0069] discloses control information being delivered to the UE by the eNB via the DCI includes information related to a cell configuration that  should be known by the UE, DL-specific information, such as DL scheduling, and  so on, and UL-specific information, such as UL grant, and so on) 

As to claim 13, the rejection of claim 12 as listed above is incorporated herein. In addition, Byun discloses wherein the downlink control information comprises acknowledgement signaling received in relation to a transmission of the series of repeat transmissions, or wherein the downlink control information comprises allocation signaling scheduling a retransmission of the data (Byun; [0069] discloses control information being delivered to the UE by the eNB via the DCI includes information related to a cell configuration that  should be known by the UE, DL-specific information, such as DL scheduling, and  so on, and UL-specific information, such as UL grant, and so on. [0010]; [0059] discloses UL resources allocated for the UE are used for data transmission. Here Byun is applied for the 2nd alternative)

As to claim 15, the rejection of claim 9 as listed above is incorporated herein. In addition, Byun discloses wherein the initial arrangement includes a period of time during which the first entity does not transmit repeat transmissions of the data to the second entity and the arrangement change indicator signaling is received from the second entity during this period (Byun; Fig.4 shows a time period S402 during which UE is not transmitting any data and during this time period UL grant is allocated to the UE) 

As to claim 16, the rejection of claim 1 as listed above is incorporated herein. In addition, Byun discloses further comprising establishing a period of time during which to transmit the at least some remaining repeat transmissions to the second entity using transmission resources in accordance with the modified arrangement, and after that period of time, starting to transmit at least some of any still remaining repeat transmissions using transmission resources according to the initial arrangement (Byun; [0090]; Fig.8; [0103]-[0107]).

As to claim 17, the rejection of claim 16 as listed above is incorporated herein. In addition, Byun discloses further comprising establishing before the transmission of the series of repeal transmissions to the second entity is complete that a further modified arrangement of transmission resources from within the time and frequency transmission resource grid should be used for transmitting at least some of the remaining repeat transmissions: and starting to transmit the at least some remaining repeat transmissions to the second entity using transmission resources in accordance with the further modified arrangement (Byun; [0090]; Fig.8; [0103]-[0107]).

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition, Byun discloses when the further modified arrangement matches the initial arrangement. (Byun; [0090]; [0099]; Fig.8; [0103]-[0104]; [0112]-[0115])

As to claim 20, the rejection of claim 19 as listed above is incorporated herein. In addition, Byun discloses wherein establishing that a modified arrangement of transmission resources should be used by the first entity for transmitting at least some of the remaining repeat transmissions is based on measurements of radio channel conditions associated with the transmissions from the first entity using transmission resources according to the initial arrangement (Byun; [0099]; [0090]; [0103]-[0107]) 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 14 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2020/0154400 to Byun et al. (hereinafter Byun) in view of U.S.  Pre-Grant Publication US 2020/0028644 to Karjalainen et al. (hereinafter Karjalainen)
	
 As to claims 14, Byun discloses UL grant in DCI. Byun fails to explicitly disclose of UL grant in dedicated physical channel. However, Karajalainen discloses 
wherein the arrangement change indicator signaling is received on a dedicated physical channel dedicated for arrangement change indicator signaling (Karjalainen; [0043] discloses an UL grant provided in a dedicated downlink control channel).
 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings so that the UE must receive the UL grant.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478